PER CURIAM.
On the record before us, we cannot conclude that the trial court abused its discretion in denying the appellant’s petition to seal his criminal history record. See Anderson v. State, 692 So.2d 250, 252 (Fla. 3d DCA 1997) (“[T]he petition is addressed to the sound discretion of the trial court, and the petition may be denied if there is a good reason for denial based on the facts and circumstances of the individual case.”); see also § 943.059, Fla. Stat. (2004) (“[TJhis section does not confer any right to the sealing of any criminal history record, and any request for sealing a criminal history record may be denied at the sole discretion of the court.”).
Affirmed.